DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Cooper (US 20180288989 A1).
5.	Regarding Claim 1, Cooper discloses a flasher (Abstract and FIG. 1 discloses a flasher 1), comprising: 
an elongated body (9) defining a first surface on a first side of the elongated body (see annotated FIG. 1 below) and a second surface on a second side of the elongated body that is opposite of the first side (FIG. 2 for a second surface 13 which is on a second side of elongated body 9 opposite of the first side), wherein the elongated body (9) has: 
a leading lip (7) defining an upstream edge of the elongated body (see annotated FIG. 1 below), 
(6) defining a downstream edge of the elongated body (see annotated FIG. 1 below), and 
a plate (5) positioned between the leading lip (7) and the trailing lip (6), wherein the plate defines a length in a longitudinal direction along a center line of the plate from the leading lip to the trailing lip (FIGS. 1-2 illustrates that plate 5 defines a length in a longitudinal direction along a center line of the plate from the leading lip 7 and trailing lip 6); 
a first rib elevated above the first surface of the plate and extending in a first direction that is 
within 10° of the longitudinal direction (see annotated FIG. 1 below for a first rib elevated above the first surface and extending in a first direction that is within 10 degrees of the longitudinal direction), wherein the first rib extends about 65% to about 100% of the length of the plate (annotated FIG. 1 below); and 
a second rib on the plate and extending in a second direction that is within 10° of the longitudinal direction (see annotated FIG. 1 below for a second rib on plate 5 and extending in a second direction that is within 10 degrees of the longitudinal direction), wherein the second rib extends about 65% to 100% of the length of the plate (annotated FIG. 1 below)).
Cooper is silent regarding the first and second rib extends about 65% to specifically 95% of the length of the plate; however, it would have an obvious matter of design choice to modify the invention of Cooper such that the first rib and second rib each extend about 65% to about 95% of the length of the plate, since the applicant has not disclosed the first and second rib each extending about 65% to about 95% of the length of the plate produces an unexpected results or is critical to the design, and it appears that the invention of Cooper would perform equally if the first and second ribs do not extend about 65% to about 95% of the length of the plate.

Regarding Claim 2, modified Cooper discloses the flasher of claim 1, wherein the first direction is substantially parallel to the longitudinal direction (see annotated FIG. 1 for the first direction being parallel to the longitudinal direction).
7.	Regarding Claim 3, modified Cooper discloses the flasher of claim 1, wherein the second direction is substantially parallel to the longitudinal direction (see annotated FIG. 1 for the second direction being parallel to the longitudinal direction).
8.	Regarding Claim 4, modified Cooper discloses the flasher of claim 1, wherein the second rib elevated above the first surface (see annotated FIG. 1 for the second rib elevated above the first surface).
9.	Regarding Claim 5, modified Cooper discloses the flasher of claim 4, wherein the first rib and the second rib have respective heights above the first surface that are substantially identical to each other (FIGS. 1-2).
10.	Regarding Claim 6, modified Cooper discloses the flasher of claim 4, wherein the first rib and the second rib have respective shapes that are substantially identical to each other (FIG. 1).
11.	Regarding Claim 15, modified Cooper discloses the flasher of claim 1, further comprising: at least one tab extending from the leading lip (para. [0022] discloses at least one tab 37 extending from leading lip 7).
12.	Regarding Claim 17, modified Cooper discloses the flasher of claim 15, wherein the at least one tab is positioned an angle of about 30o to about 60o with respect to the longitudinal direction (FIG. 2 and para. [0030] discloses an angle between leading lip 7 and the longitudinal direction ranging from 137 to 165 degrees, thus translating to an acute angle ranging from 15 to 45 degrees and given the position of tab 37 on the angled leading lip 7, and therefore the position of tab 37 at angle of about 30 to 60 degrees with respect to the longitudinal direction is achieved).
Regarding Claim 18, modified Cooper discloses the flasher of claim 1, wherein the leading lip (7) defines a first aperture (23) therein, and wherein the trailing lip (6) defines a second aperture (23) therein.
14.	Regarding Claim 19, modified Cooper discloses the flasher of claim 1, wherein the elongated body has a length to width ratio that falls within a range (see TABLE 1 which is in between paras. [0042] and [0043]).	
	Modified Cooper is silent regarding the elongated body specifically has a length-to-width ratio of about 3:1 to about 10:1; however, it would have been obvious matter of design choice to modify the invention of Cooper such that the elongated body has a length to width ratio of about 3:1 to about 10:1, since the applicant has not disclosed that the elongated body to width ratio of about 3:1 to about 10:1 produces any unexpected results or is critical to the design, and it appears that the invention of Cooper would perform equally well if the ratio of the elongated body to the width is not about 3:1 to about 10:1.
15.	Regarding Claim 20, modified Cooper discloses a method of fishing using the flasher (Abstract, FIGS. 1 and 5 for a method of fishing using flasher 1) of claim 1 (see the rejection to claim 1 above), the method comprising:
	Attaching the leading lip of the flasher to a fishing line (FIGS. 1 and 5 as well as para. [0022] discloses attaching the leading lip of flasher 1 a fishing line 43);
	Attaching the trailing lip of the flasher to a leader line (para. [0034] and FIGS. 1 and 5 discloses attaching the trailing lip 6 to a leader line 41), wherein the leader line is connected to a fishing bait or lure (FIG. 6 and para. [0034]); and 
	Pulling the fishing line through a body of water (paras. [0022], [0034] and [0045] as well as FIG. 6 discloses pulling fishing line 43 through a body of water).




[AltContent: textbox (Upstream Edge)]
[AltContent: arrow]
[AltContent: arrow][AltContent: connector][AltContent: textbox (Center Line)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Rib)][AltContent: textbox (First Rib)][AltContent: textbox (Downstream Edge)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Side)][AltContent: arrow][AltContent: textbox (First Surface)]
    PNG
    media_image1.png
    347
    497
    media_image1.png
    Greyscale

FIG. 1 











16.	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable in view of Folker (US 4041636 A).
17.	Regarding Claim 1, Folker discloses a flasher (Abstract and FIGS. 1-2 disclose a flasher 10), comprising:
an elongated body (17) defining a first surface on a first side of the elongated body (FIG. 2 illustrates a first surface on a first side of elongated body 17) and a second surface on a second side of the elongated body that is opposite of the first side (FIGS. 3-4 illustrates a second surface on a second side of the elongated body 17 that is opposite of the first side), wherein the elongated body (17) has: 
a leading lip defining an upstream edge of the elongated body (FIG. 2 illustrates a leading lip 18/19 defining an upstream edge which is the segment positioned between leading lip 18/19), 
a trailing lip defining a downstream edge of the elongated body (FIG. 2 illustrates a trailing lip 20/21 defining a downstream edge 20a/21a), and 
a plate (FIGS. 2-4 illustrates a plate of the elongated body 17) positioned between the leading lip (18/19) and the trailing lip (20/21), wherein the plate defines a length in a longitudinal direction along a center line of the plate from the leading lip to the trailing lip (FIG. 2); 
a first rib elevated above the first surface of the plate and extending in a first direction that is within 10° of the longitudinal direction (FIGS. 2-4 illustrates a first rib 29 elevated above the first surface of the plate and extending in a first direction that is within 10o of the longitudinal direction), wherein the first rib extends about 50% of the length of the pate (FIG. 2); and 
a second rib on the plate and extending in a second direction that is within 10° of the longitudinal direction (FIGS. 2-4 illustrates a second rib 30 of the plate and extending in a second direction that is within 10o of the longitudinal direction), wherein the second rib extends about 50% of the length of the plate (FIG. 2)
	Folker is silent regarding the first rib and the second rib each extending specifically 65% to about 95% of the length of the plate; however, it would have an obvious matter of design choice to modify the invention of Folker such that the first rib and second rib each extend about 65% to about 95% of the length of the plate, since the applicant has not disclosed the first and second rib each extending about 65% to about 95% of the length of the plate produces an unexpected results or is critical to the design, and it appears that the invention of Folker would perform equally if the first and second ribs do not extend about 65% to about 95% of the length of the plate.
18.	Regarding Claim 10, modified Folker discloses the flasher of claim 1, wherein an opening is defined within the plate of the elongated body (FIG. 2 and Col. 3, lines 1-3 discloses an opening 25 is defined within a plate of an elongated body 17), and wherein the first rib is positioned on the plate between the 8Attorney Docket: RNZ-85 opening and a first side edge of the plate (FIGS. 2-4 illustrates a first rib 29 positioned on the plate between opening 25 and a first side edge), and further wherein the second rib is positioned on the plate between the opening and a second side edge of the plate (FIGS. 2-4 illustrates a second rib 30 is positioned on the plate between opening 25 and a second side edge of the plate).

19.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 20180288989 A1), in view of Hottowe (US 2891344 A).
20.	Regarding Claim 9, modified Cooper discloses the flasher of claim 1.
	Modified Cooper is silent regarding each of the ribs defining a cavity in the second surface.
	Hottowe discloses a flasher (Col. 1, lines 15-17 and FIGS. 1-2 discloses a flasher 10) including a rib which defines a cavity in a surface (Col. 1, lines 66-69 and FIG. 3 discloses a rib 13 which defines a cavity in a surface opposite of surface 14).
. 

21.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 20180288989 A1), in view of Pool et al. (US 20050252069 A1), hereinafter “Pool”.
22.	Regarding Claim 16, modified Cooper discloses the flasher of claim 15, wherein the at least one tab extends from the second surface of the leading lip (FIG. 2 and para. [0023]).
	Modified Cooper is silent regarding the at least one tab specifically extends from the first surface of the leading lip.
	Pool discloses a flasher (Pool Abstract and FIG. 1) including at least one tab extends from the first surface of the leading lip (FIGS. 3-4 illustrates tab 23 extending from a first surface of leading lip 19).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Cooper as taught by Pool such that at least one tab extends from the first surface of the leading lip. Such addition would enhance the invention by providing means which allow for providing motion to the flasher during variable trolling speeds so as to attract fish to the flasher.







Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21 and 22 are allowed.
Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. 
	With regard to arguments pertaining to Claim 1, particularly in reference to Cooper (US 20180288989 A1), it is respectfully stated that the amended claim 1 currently requires the ribs to be elevated and/or on the plate and extending in a direction relative to the plate. As such the first and seconds of ribs relative to the plates as disclosed and cited in view of Cooper as well as Folker (US 4041636 A) are sufficient in meeting the limitations regarding the ribs. See the 103 rejections discussed above. Furthermore, in regards to the ribs extending a certain length about the plate, as recited in amended claim 1, it is respectfully stated that upon a close and careful review of the applicants disclosure, there appears to be no criticality surrounding the exact length or range of length for the ribs relative to the plate, therefore it could not be ascertained that the 65% to 95% produces any unexpected results or is critical to the design of the flasher. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642

	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642